Title: Cash Accounts, September 1768
From: Washington, George
To: 



[September 1768]



Cash


Septr 16—
To Ditto [cash] recd from Jno. Ward pr his wife
£1. 1.8


Contra


Septr  2—
By Cash pd Robt Donaldson disabled Soldier
5. 0.0



By Servants 3/9. By Jno. & M. Custis’s Ferriages 15/10
0.19.7


[5] 
By Saunders for Ferriages &ca
0.13.3


11—
By Rachael McKeaver Balle of Acct
2.12.6


15—
By Joseph Neale for Weaving
0.17.6


19—
By a pair of Leathr Breeches for Billy
1. 4.0



20—
By Play Tickets £3.12.6 By Mr [John] Baynes for 70 Bushels of Coals £2.5.6
5.18.0



By Servants 1/3—By Mrs Washington 24/
1. 5.3


29—
By Mr Robt Sandford for Pacing my House
0.12.0



By Expences at the Accatinok race
0.12.6


